Citation Nr: 0801732	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-29 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
tuberculosis (TB).

2.  Entitlement to service connection for unspecified 
residuals of Agent Orange.

3.  Entitlement to service connection for lung disability, 
other than TB.

4.  Entitlement to service connection for left ear hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to May 
1952, and February to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, wherein the RO denied service 
connection for residuals of TB, lung disorder, other than TB, 
and residuals of exposure to Agent Orange: and from an April 
2004 rating action, wherein the RO, in part, denied service 
connection for hearing loss.  In his substantive appeal, 
received by the RO in September 2005, the veteran limited 
appellate review to the disabilities listed on the title page 
of this decision, and no other issues have been certified for 
appellate consideration.

By a December 2006 rating action, the RO denied service 
connection for coronary artery disease, gastritis, anemia, 
pulmonary emphysema, hypertension, pancreatic insufficiency, 
and thyroid condition, as due to Agent Orange exposure.  As 
the veteran did not appeal the December 2006 rating action, 
it became final.  38 C.F.R. § 20.302 (2007).  

The issues of entitlement to service connection for lung 
disability, other than TB; and left ear hearing loss will be 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have any residuals of TB.

2.  Exposure to Agent Orange is not by itself a disability or 
disease and current disease or disability has not been 
reported.


CONCLUSIONS OF LAW

1.  Residuals of tuberculosis were not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a), 3.374(c) (2007).

2.  The claim for service connection for unspecified 
residuals of Agent Orange lacks legal merit.  38 U.S.C.A. §§ 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e) (2007); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

Duty to Notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regards to the issues of entitlement to service 
connection for residuals of TB and unspecified residuals of 
exposure to Agent Orange, VA provided the veteran with notice 
on the Pelegrini II VCAA elements in letters, dated in 
January 2003 and February 2004.  The letters did not 
explicitly tell the veteran to submit all relevant evidence 
in his possession.  The letters did, however, tell him to let 
VA know of any evidence he thought would support his claims, 
that it was his responsibility to make sure that VA received 
all requested records not in the possession of a Federal 
entity, and told him where to send what "we need."  By a 
November 2007 letter, VA provided the appellant information 
regarding effective dates and percentage ratings pursuant to 
Dingess, supra.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  Although the February 2004 letter was 
provided after the initial denial, the timing deficiency was 
cured when the above-referenced claims were readjudicated via 
an August 2005 statement of the case.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Duty to Assist

Regarding VA's duty to assist the veteran with his service 
connection claims on appeal, service medical records,  along 
with post-service VA and private records-which have been 
translated from German to English-have been obtained.  While 
German records, dated in November 2005, have not been 
translated into English, they do not appear to contain 
information that is relevant to the instant service 
connection claims.  Accordingly, the Board finds no evidence 
of prejudicial error in proceeding with final appellate 
consideration of his claims at this time. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In this case, as there is no evidence that the veteran 
currently has residuals of TB or unspecified diseases 
associated with exposure to herbicides during service, there 
no reasonable possibility that a VA examination would result 
in findings favorable to the veteran, the Board finds that an 
etiology opinion is not "necessary."  
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

II.  Service Connection Claims

A.  Laws and Regulations

Service connection-general criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Presumptive service connection-criteria

Service of 90 days or more during a period of war and the 
chronic disease of PTB becomes manifest to a degree of 10 
percent within three years from date of termination of 
service, such disease shall be presumed to have been incurred 
in service.  A diagnosis of active pulmonary tuberculosis by 
a private physician to show the disease was initially 
manifested after discharge from active service must be 
confirmed by acceptable clinical, X-ray, or laboratory 
studies, or by findings of active tuberculosis based on 
acceptable hospital observation or treatment. 
38 C.F.R. § 3.374(c).

III.  Analysis

1.  Residuals of TB

Service medical and post-service private and VA medical 
records do not contain any findings with regard to TB.  
Private treatment records contain reports of several X-ray 
examinations of the lungs, which were negative.  The veteran 
contends that a cold he experienced while stationed in Korea, 
may actually have been tuberculosis.  As a lay person, 
however, the veteran is not competent to diagnose that 
disease.  Barr, 38 C.F.R. § 3.374(c).  Because there is no 
competent showing of current tuberculosis, tuberculosis in 
service, or at any time after service connection for PTB is 
not warranted on any basis. 

The elements needed for service connection have not been 
established.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The weight of the evidence is against the claim, and 
it is denied.


2.  Unspecified Residuals of Agent Orange

As noted in the Introduction, by a February 2003 rating 
action, the RO denied service connection for residuals of 
exposure to Agent Orange.  The veteran timely appealed the 
February 2003 decision.  In a December 2006 rating action, 
the RO denied service connection for coronary artery disease, 
gastritis, anemia, pulmonary emphysema, hypertension, 
pancreatic insufficiency, and thyroid condition, as due to 
Agent Orange exposure.  As the veteran did not appeal the 
December 2006 rating action, it became final.  38 C.F.R. § 
20.302.  Thus, the issue before the Board is whether service 
connection can be established for Agent Orange exposure 
without any specified residuals.  

The veteran reportedly served in Vietnam, and such service 
raises a presumption that he was exposed to herbicides, 
including Agent Orange.  38 U.S.C.A. § 1116.  To establish 
service connection, however, there must be evidence of 
current disability.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998).  Mere exposure to Agent Orange is not such a 
disability.  Winsett v. West, 11 Vet. App. 420, 425 (1998).

The veteran and his representative have not specified any 
current disability (other than the previously denied coronary 
artery disease, gastritis, anemia, pulmonary emphysema, 
hypertension, pancreatic insufficiency, and thyroid 
condition) as allegedly due to exposure of the veteran to 
herbicides during his service in Vietnam. 

The medical evidence of record does not establish the 
presence of chloracne or of any of the diseases associated 
with herbicide exposure, nor has he provided any medical 
evidence that he has a disability associated with herbicide 
exposure.  His claim for service connection for unspecified 
residuals of exposure to herbicides must, therefore, be 
denied because of the absence of any legal merit or 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).



							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for residuals of TB is denied. 

Service connection for unspecified residuals of exposure to 
Agent Orange is denied. 


REMAND

The veteran seeks entitlement to service connection for left 
ear hearing loss and lung disability, other than PTB, that 
began during military service.  He maintains that during 
service, he developed colds and chest pain at the same time 
he received treatment for malaria.  (Parenthetically, the 
Board observes that service connection has been established 
for residuals of malaria; a noncompensable evaluation has 
been assigned).  

In support of the veteran's contentions, service medical 
records pertinently reflect that he received treatment for 
left otitis media, ruptured left tympanic membrane, and 
decreased hearing in the left ear in January, March and 
December 1963 respectively.  These same reports also contain 
clinical findings of URI and chest pain, in April 1950, 
September 1951, December 1963 and September 1964, 
respectively.  The Board is unclear as to whether the in-
service pulmonary findings can be dissociated from, or are 
part and parcel of, the service-connected residuals of 
malaria.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 
38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for finding a link between current disability and 
service is low. Locklear v. Nicholson, 20 Vet. App. 410 
(2006).

The veteran has current diagnoses of pulmonary emphysema, 
chronic obstructive pulmonary disease and left ear hearing 
loss.  Thus, VA examinations are needed to clarify whether 
any current lung disability, other than TB, and left ear 
hearing loss are related to the veteran's periods of military 
service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for audiology 
and respiratory examinations to 
determine whether any current left ear 
hearing los or pulmonary disability, 
other than TB, is related to military 
service.  The pertinent information 
from the claims file and a copy of the 
remand should, if possible, be provided 
to the examiner(s) prior to the 
examination(s).
    
For any diagnosed lung disability and 
left ear hearing loss, the examiner(s) 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
condition began in service, or is 
otherwise the result of a disease or 
injury in service.  

In formulating the requested 
opinion(s), the examiner(s) should 
consider service medical records, 
containing clinical findings of left 
otitis media and decreased hearing in 
the left ear in January, March and 
December 1963, respectively, and URI 
and chest pain, in April 1950, 
September 1951 and December 1963 and 
September 1964, respectively). 

In particular, the respiratory VA 
examiner should opine as to whether 
diagnoses of record-pulmonary emphysema 
and COPD-may be clinically dissociated 
from, or are part and parcel of, the 
service-connected residuals of malaria.
    
2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


